Citation Nr: 1030918	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
including as secondary to the service connected right knee 
disability. 

2. Entitlement to service connection for a left hip disability, 
including as secondary to the service connected right knee 
disability.

3. Entitlement to service connection for a right hip disability, 
including as secondary to the service connected right knee 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1954 to January 1956. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas, which denied 
service connection for arthritis of the left knee, left hip and 
right hip. 

In an April 2009 decision the Board remanded the claims for 
further development. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently service connected for a right knee 
disability.  He contends that he has left knee, left hip and 
right hip disabilities which were caused by his right knee 
disability.  

In April 2009 the Board remanded the claims for a VA examination 
to determine the nature, extent, and etiology of any current left 
knee, left hip and right hip disabilities. 

In May 2009 a VA examination was conducted which concluded only 
that the Veteran's left knee and bilateral hip disabilities were 
less likely as not caused by the Veteran's 1955 in service 
procedure.  The rationale provided neither supported nor 
explained the conclusion, rather the "rationale" merely stated 
that the Veteran's right knee disability was not caused by active 
service, which is irrelevant to the issues on appeal as the right 
knee disability is already service connected.  Furthermore after 
a thorough examination the only diagnosed condition was "joint 
pain" which failed to identify which joint.  It is unclear from 
the examination if the Veteran has any current left knee, left 
hip or right hip disabilities and, if so, whether they were 
caused or aggravated by the service-connected right knee 
disability.  

As the May 2009 VA examination failed to determine the nature, 
extent and etiology of any left knee, left hip or right hip 
disabilities as instructed in the April 2009 Board remand, an 
additional examination is needed. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Schedule the Veteran for an examination 
with an appropriate medical professional to 
determine the nature, extent, and etiology of 
any current left knee disability. 

The examiner should provide opinions on the 
following:

(a) Whether the Veteran has a current left 
knee disability. 

(b) If there is a left knee disability, 
whether it is at least as likely as not that 
the left knee disability, was caused by the 
Veteran's right knee disability.  

(c) If there is a left knee disability and it 
was not caused by the right knee disability, 
was it aggravated by the right knee 
disability. 

(d) If there is a current left knee 
disability and was neither caused by nor 
aggravated by the right knee disability, 
identify the cause of the current left knee 
disability. 

All opinions must be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2. Schedule the Veteran for an examination 
with an appropriate medical professional to 
determine the nature, extent, and etiology of 
any current left hip disability. 

The examiner should provide opinions on the 
following:

(a) Whether the Veteran has a current left 
hip disability. 

(b) If there is a left hip disability, 
whether it is at least as likely as not that 
the left hip disability was caused by the 
Veteran's right knee disability.  

(c) If there is a left hip disability and it 
was not caused by the right knee disability, 
was it aggravated by the right knee 
disability. 

(d) If there is a left hip disability and it 
was neither caused by nor aggravated by the 
right knee disability, identify the cause of 
the current left hip disability. 

All opinions must be accompanied by a clear 
rationale consistent with the evidence of 
record.  

3. Schedule the Veteran for an examination 
with an appropriate medical professional to 
determine the nature, extent, and etiology of 
any current right hip disability. 

The examiner should provide opinions on the 
following:

(a) Whether the Veteran has a current right 
hip disability. 

(b) If there is a right hip disability, 
whether it is at least as likely as not that 
the left hip disability was caused by the 
Veteran's right knee disability.  

(c) If there is a right hip disability and it 
was not caused by the right knee disability, 
was it aggravated by the right knee 
disability. 

(d) If there is a right hip disability and it 
was neither caused by nor aggravated by the 
right knee disability, identify the cause of 
the current right hip disability. 

All opinions must be accompanied by a clear 
rationale consistent with the evidence of 
record.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



